By the Court :
We are of the opinion that the petition states a good cause of action against the defendant below, and the judgment of the court of common pleas at the January term, 1882, ought to be affirmed. We have no doubt as to the right of the plaintiffs below to recover the attorneys’ fees reasonably expended for setting up the spoliated will in the probate court; and we see no reason to doubt the correctness of the decision in the district court upon the other proposition of the counsel for Taylor. We are of the opinion that both these questions were properly and necessarily decided by the district court; and this court cannot review their decision. If any error was committed, the proper remedy would have been to prosecute a writ of error to the Supreme Court.